White, J.
Appellant was indicted in the District Court of Travis County, jointly with one Gentry Bailey, for the murder of one Gus Porter. The murder is alleged to have been committed on November 15,1878. On'November 21, 1878, the indictment was found and returned into court. District Court being in session, McKinney applied for and obtained from the Hon. E. B. Turner, judge presiding, a writ of habeas corpus, for the purpose of obtaining bail. His application was heard in open court, on December 26, 1878, and bail was refused. From that judgment he appeals to this court.
We have examined the record presented here, with great care, and have had, to aid us in our investigations, the very able briefs and oral arguments of counsel, and yet we are *519■constrained to say that, in our opinion, no error is perceived in the action of the court below in refusing bail to the applicant. Following the uniform practice in such ■eases, we forbear comment upon the facts.
The judgment of the District Court of Travis County is affirmed, and it is further ordered that the appellant pay all the costs of this proceeding.

Ordered accordingly.